               Case 2:20-cv-00591-JCC Document 43 Filed 02/02/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PETER LEMMAN,                                        CASE NO. C20-0591-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    BENJAMIN PATRICK FOLEY, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for a judicial
18   settlement conference (Dkt. No. 42). Having thoroughly considered the motion and the relevant
19   record, the Court DENIES the motion.
20          Under Local Civil Rule 39.1, “[u]nless otherwise ordered by the court, a judicial
21   settlement conference will only be held in a case where the parties have already participated in
22   mediation, but have been unable to reach a settlement.” W.D. Wash. Local Civ. R. 39.1(e). The
23   mediation deadline in this matter is March 15, 2021, yet it does not appear from the record that
24   the parties have participated in Rule 39.1 mediation. (See Dkt. No. 27.) If the parties are unable
25   to reach a settlement through Rule 39.1 mediation, they may file a renewed motion for a judicial
26   settlement conference along with a declaration that they have engaged in an unsuccessful


     MINUTE ORDER
     C20-0591-JCC
     PAGE - 1
              Case 2:20-cv-00591-JCC Document 43 Filed 02/02/21 Page 2 of 2




 1   mediation.

 2          DATED this 2nd day of February 2021.

 3                                                 William M. McCool
                                                   Clerk of Court
 4
                                                   s/Paula McNabb
 5
                                                   Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0591-JCC
     PAGE - 2
